Citation Nr: 0013716	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a C1-
C2 posterior fusion resulting from an odontoid fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from February 1959 until 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for the 
residuals of a post C1-C2 posterior fusion resulting from an 
odontoid fracture.  The veteran perfected an appeal of that 
decision.


FINDINGS OF FACT

The claim of entitlement to service connection for the 
residuals of a post C1-C2 posterior fusion resulting from an 
odontoid fracture is not supported by competent evidence 
showing that the veteran incurred a cervical spine injury in 
service or probative evidence of an etiological relationship 
between the current cervical spine disorder and an in-service 
disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of a C1-C2 posterior fusion resulting from an 
odontoid fracture is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for the residuals 
of a C1-C2 posterior fusion resulting from an odontoid 
fracture.  He claims that the odontoid fracture resulted from 
a fall which occurred in 1960 while he was in service.  

Factual Background

The service medical records show no complaints, treatment or 
diagnosis of a cervical spine injury, and multiple physical 
examinations were shown to be normal.  In August 1968 the 
veteran reported having had weak spells for the previous four 
years, and in September 1968 he denied any history of a head 
injury.  An X-ray study of the skull in September 1968 was 
within normal limits.  He reported having fallen in 1961, 
after which he was observed in sick bay without a diagnosis 
being given.  In April 1969 he reported having fallen out of 
bed, but an X-ray study of the skull and neurological testing 
were negative for any pathology.

The service records show that the veteran was separated from 
service based on the recommendation of a Medical Evaluation 
Board (MEB).  The November 1970 report of the MEB indicates 
that the veteran had a chronic, psychomotor seizure disorder 
of five years in duration, and that he reported having 
incurred a "cerebral concussion" in 1961 as a result of 
falling down a ship's ladder.  The MEB report provides no 
etiology for the seizure disorder.

VA treatment records indicate that in February 1990 the 
veteran reported having seizures as the result of head trauma 
that occurred during service.

The records also indicate that he was hospitalized in July 
and August 1991 due to the sudden onset of neurologic 
symptoms, including headaches, deviation of the tongue to the 
right, and right hemiatrophy.  The treating physician noted 
that he had a history of partial complex seizures following 
head trauma in 1961.  The report of an X-ray study of the 
cervical spine in July 1991 showed degenerative changes 
involving C3 through C7, discogenic changes at C3-C4 and C6-
C7, and anterior spondylolisthesis of C4 on C3.  The X-ray 
report made no reference to a cervical fracture, and a 
computerized tomography (CT) scan of the brain was normal.  
The veteran's symptoms were diagnosed as cervical spondylosis 
at C3-C7 with anterior spondylolisthesis of C4 on C3.  

During an October 1997 hospitalization the veteran complained 
of increasing neck pain and right tongue atrophy, and he 
again reported having suffered a fall in 1960 while on board 
ship.  He also reported having been in good health until a 
few years previously.  Diagnostic testing resulted in the 
conclusion that he had incurred a Type II odontoid fracture 
resulting in C1-C2 instability.  At that time he underwent 
posterior fusion of the C1 and C2 vertebrae.

With his January 1998 claim for service connection for the 
cervical spine disorder the veteran submitted a December 1997 
medical report from his treating VA physician.  In that 
report the physician stated that the Type II odontoid 
fracture was very old.  The physician also noted that the 
veteran had a single episode of trauma while in service, 
approximately 20 years previously.  The physician provided 
the opinion that the odontoid fracture was consistent with 
the reported injury, based on the surrounding hyperostosis of 
bone, the long delay in its presentation, and the absence of 
evidence of any other injury to that area.  The physician 
stated that the veteran had been ruled out for other problems 
that could cause that sort of fracture, and concluded that 
the veteran had suffered a Type II odontoid fracture while in 
the service as the result of an accident on board a ship.

Additional VA treatment records show that in June and July 
1998 the veteran underwent transoral odontoidectomies 
secondary to pseudogout located at the 
C2 odontoid process, resulting in compression of the spinal 
cord and the loss of motor function due to the displacement 
of C1 and C2.  The veteran submitted a July 1998 medical 
report from his treating physician in which the physician 
stated that, at the time of surgery, a fracture of the 
odontoid process was clearly identified, along with what was 
most likely a secondary reaction called pseudogout.  The 
physician again stated that the fracture was consistent with 
the injury he had incurred in service, and that the long-term 
stenosis and arthritis in the area were consistent with the 
previous injury.

In an August 1998 medical report the treating physician also 
stated that at the time of the initial in-service injury 
there were no X-rays completed and no investigation took 
place regarding the injury.  He further stated that the type 
of fracture that the veteran sustained could only be seen on 
a magnetic resonance image (MRI) or sagittal reconstruction 
CT scan, and that neither of these had been completed.

The veteran was again hospitalized in August 1998, at which 
time he underwent fusion of the cervical vertebrae from the 
occiput to C5 with halo fixation.  Following the cervical 
fusion he received extensive rehabilitative therapy.  During 
a hospitalization from October to December 1998 for 
rehabilitation, the treating physician noted that his history 
included a fall in 1960, and that he developed a seizure 
disorder several years following the fall.  The physician 
also stated that the cervical fusion was due to the cord 
compression resulting from the Type II odontoid fracture.

Legal Criteria

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Hickson v. West, 11 Vet. App. 374 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for the 
residuals of a C1-C2 posterior fusion resulting from an 
odontoid fracture is not well grounded.  The veteran has 
presented competent medical evidence showing that he 
underwent fusion of the cervical vertebrae due to a Type II 
odontoid fracture.  The Board finds, therefore, that the 
veteran has presented evidence of a current medical diagnosis 
of disability, and that the first Caluza element has been 
satisfied.  Caluza, 7 Vet. App. at 506.

The service medical records are silent for any complaints or 
clinical findings pertaining to the cervical spine, nor do 
the records show that the veteran incurred any sort of injury 
due to a fall while in service.  In April 1969 he reported 
having fallen out of bed, but diagnostic testing was negative 
for any pathology.  Although the November 1970 MEB report 
indicates that he had incurred a cerebral concussion after 
falling down a ship's ladder in 1961, that reference was 
based on the veteran's reported history, in that the medical 
treatment records do not document any such occurrence.  The 
November 1970 MEB report does not, therefore, constitute 
evidence of having incurred a head or cervical spine injury 
while in service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence).

The veteran reported to multiple treating physicians that he 
fell while in service, including having fallen down the 
ship's ladder.  As a lay person the veteran is competent to 
provide evidence of having fallen.  Savage, 10 Vet. App. 
at 496.  He is not competent, however, to provide evidence of 
having incurred an odontoid fracture as the result of the 
fall, in that a fracture of the cervical vertebra is not the 
type of injury that is subject to lay observation.  Clyburn, 
12 Vet. App. 296.  The veteran's implied assertion of having 
incurred a fracture of the odontoid of the 
C2 vertebra while in service is not, therefore, probative of 
that fact.  The Board finds, therefore, that the veteran has 
not presented probative evidence of an in-service disease or 
injury, and that the second Caluza element has not been 
satisfied.  Caluza, 7 Vet. App. at 506.

The veteran's treating physician has provided the opinion 
that the cervical pathology for which he underwent treatment 
beginning in October 1997 is consistent with a 20-year old 
odontoid fracture.  Because a 20 year old fracture would have 
been incurred in 1977, six years following the veteran's 
separation from service, the physician's statements are not 
probative of a relationship between the currently diagnosed 
pathology and an in-service injury.  

The physician also stated that, based on the veteran's report 
of having fallen and incurred a head and/or cervical spine 
injury in service, the currently diagnosed pathology was 
consistent with the in-service injury.  The physician's 
opinion was based on the veteran's report of having incurred 
a cervical spine injury in service, which is not supported by 
any competent medical evidence.  Because the physician did 
not see the veteran fall, or examine him at the time the 
claimed injury originally occurred, his statements are not 
probative of the in-service fall having resulted in the 
odontoid fracture.  See Jones v. West, 12 Vet. App. 383 
(1999) (the presumption of credibility does not apply where a 
fact asserted is beyond a person's competency).  

In the absence of any competent evidence showing that the 
veteran did, in fact, incur a cervical spine injury in 
service, the physician's statements are not probative of a 
relationship between the currently diagnosed pathology and an 
in-service injury.  See Grover v. West, 12 Vet. App. 109 
(1999) (in the absence of evidence of a fracture suffered 
during service, a medical opinion that relies on the 
veteran's reported history in relating the current pathology 
to the fracture is not competent medical evidence).  The 
veteran's assertions that the currently diagnosed cervical 
spine disorder is related to an in-service injury is not 
probative because the veteran is not competent to provide 
evidence of the etiology of a medical disorder.  Grottveit, 
5 Vet. App. at 93.  The Board finds, therefore, that the 
veteran has not presented probative evidence of a nexus 
between the currently diagnosed pathology and an in-service 
injury, and that the third Caluza element has not been 
satisfied.  Caluza, 7 Vet. App. at 506.  

For the reasons shown above the Board has determined that the 
claim of entitlement to service connection for the residuals 
of a C1-C2 posterior fusion resulting from an odontoid 
fracture is not well grounded.


ORDER

The claim of entitlement to service connection for the 
residuals of a post C1-C2 posterior fusion resulting from an 
odontoid fracture is denied.




		
	N. W. Fabian
Acting Member, Board of Veterans' Appeals

 

